            Case 2:20-cv-00359-WBS-DMC Document 18 Filed 04/17/20 Page 1 of 2



 1
     A PROFESSIONAL CORPORATION
 2   Stephen E. Horan, SBN 125241
     David R. Norton, SBN 291448
 3   350 University Avenue, Suite 200
     Sacramento, California 95825
 4   TEL: 916.929.1481
     FAX: 916.927.3706
 5
 6   Attorneys for Defendants, COUNTY OF TEHAMA and DAVE HENCRATT

 7                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   HUMAN RIGHTS DEFENSE CENTER,                         Case No.: 2:20-cv-00359-WBS-DMC

11                     Plaintiff,                         STIPULATION AND ORDER TO
                                                          CONTINUE THE HEARING ON
12   v.                                                   PLAINTIFF’S   MOTION   FOR
13                                                        PRELIMINARY INJUNCTION
     COUNTY OF TEHAMA; DAVE
14   HENCRATT, Sheriff, individually and in his           Complaint Filed: 02/14/20
     official capacity; and JOHN AND JANE
15   DOES 1-10, Staff, individually and in their
16   official capacities,

17               Defendants.
     ___________________________________/
18
19           This Stipulation is entered into by and between Plaintiff HUMAN RIGHTS DEFENSE CENTER
20   (“Plaintiff”) and Defendants COUNTY OF TEHAMA and DAVE HENCRATT (“Defendants”)
21   (collectively, “The Parties”) by and through their respective counsel.
22           WHEREAS, on March 19, 2020, the Court ordered the April 6, 2020 hearing on Plaintiff’s Motion
23   for Preliminary Injunction to be dropped from calendar pursuant to stipulation of the Parties. The Court
24   continued the Defendants’ deadline to oppose the Motion for Preliminary Injunction to April 20, 2020, and
25   deadline for Plaintiff’s reply brief to April 27, 2020;
26           WHEREAS, the parties remain engaged in settlement negotiations that may obviate the need for
27   further litigation;
28   ///
     {02194518.DOCX}                           1
            STIPULATION AND ORDER TO CONTINUE THE HEARING ON PLAINTIFF’S MOTION FOR
                                    PRELIMINARY INJUNCTION
            Case 2:20-cv-00359-WBS-DMC Document 18 Filed 04/17/20 Page 2 of 2



 1           WHEREAS, the Parties wish to briefly continue the deadlines for Defendants’ opposition brief and
 2   Plaintiff’s reply brief as to avoid incurring additional attorneys’ fees which may impact the Parties’ ability
 3   to reach a settlement in this matter;
 4           IT IS HEREBY STIPULATED AND AGREED by the Plaintiff and the Defendants, by and
 5   through their respective counsels of record, that good cause exists to continue the date of the hearing on
 6   Plaintiff’s Motion for Preliminary Injunction to May 18, 2020 at 1:30 p.m., and that opposition and reply
 7   briefing be due on May 4, 2020 and May 11, 2020, respectively.
 8           IT IS SO STIPULATED.
 9   Dated: April 16, 2020                                PORTER SCOTT
                                                          A PROFESSIONAL CORPORATION
10
11
                                                          By    /s/ David R. Norton
12                                                                Stephen E. Horan
                                                                  David R. Norton
13                                                                Attorneys for Defendants
14
15   Dated: April 16, 2020                                ROSEN BIEN GALVAN & GRUNFELD LLP

16                                                        By /s/ Jeffrey L. Bornstein (as authorized on 4/16/20)
17                                                               Sanford Jay Rosen
                                                                 Jeffrey L. Bornstein
18                                                               Ernest Galvan
                                                                 Lisa Ells
19                                                               Benjamin Bien-Kahn
20                                                               Attorneys for Plaintiff

21                                                   ORDER
22           PURSUANT TO THE PARTIES’ STIPULATION AND GOOD CAUSE APPEARING, the date of
23   the Hearing on Plaintiff’s Motion for Preliminary Injunction shall be continued to May 18, 2020 at 1:30
24   p.m., the deadline for the required Opposition to May 4, 2020 and the deadline for the required Reply to
25   May 11, 2020.
26           IT IS SO ORDERED.
27   Dated: April 16, 2020
28

     {02194518.DOCX}                           2
            STIPULATION AND ORDER TO CONTINUE THE HEARING ON PLAINTIFF’S MOTION FOR
                                    PRELIMINARY INJUNCTION
